Citation Nr: 1803652	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  17-03 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from July 1959 to June 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In December 2017, the Veteran had a hearing, by videoconference, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REASONS AND BASES/FINDINGS OF FACT

1.  The DD 214 documents that the Veteran served with a howitzer battalion and field artillery regiment; in-service noise exposure is conceded.

2.  The May 1961 separation examination did not include audiogram findings.

3.  Private medical records, including from May 2008, document current levels of hearing loss for VA purposes, under 38 C.F.R. § 3.385, based on both decibel thresholds and Maryland CNC Test findings. 

4.  VA medical records, such as from April 2013, document treatment for a history of military related hearing loss.  

5.  In his December 2017 Board hearing, the Veteran provided credible lay statements of in-service noise exposure, including from howitzers.  He has effectively reported having chronic bilateral hearing loss and tinnitus since such conceded noise exposure.  


CONCLUSIONS OF LAW

1.  Giving the Veteran the benefit of the doubt, bilateral hearing loss was incurred in service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  Giving the Veteran the benefit of the doubt, tinnitus was incurred in service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
H.M. WALKER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


